 

 



Exhibit 10.42

 

EMPLOYMENT AGREEMENT

 

 

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of August 1, 2012, is
entered into between BKF Capital Group, Inc., a Delaware corporation, with
offices located at 225 N.E. Mizner Boulevard, Boca Raton, Florida 33432 (“BKF
Capital” or the “Company”) and Maria Fregosi, an individual, who resides at 541
N.E. Spanish Trial, Boca Raton, Florida 33432 (“Executive”). BKF Capital and
Executive are each referred to herein as a “Party” and collectively, the
“Parties”).

 

W I T N E S S E T H :

 

WHEREAS, BKF Capital desires to employ Executive, and Executive is willing to
accept such employment on the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, BKF Capital and Executive agree as follows:

 

1.           Employment. BKF Capital hereby employs Executive as its Chief
Operating Officer, reporting to Company’s Chief Executive Officer, Steven N.
Bronson (the “CEO”) and the Board of Directors (the “Board”), subject to the
conditions set forth in this Agreement.

 

2.           Duties. The Executive shall perform all reasonable duties incident
to the positions of Chief Operating Officer as well as any other duties as may
from time to time be assigned by the CEO and/or the Board, and agrees to abide
by all policies, practices, procedures or rules of the Company, provided same
are consistent with the scope and dignity of Executive’s position. The Executive
agrees to devote her best efforts, energies and skill to the discharge of the
duties and responsibilities attributable to her position, and to this end, she
will devote a majority of her time and attention to the business and affairs of
the Company, its subsidiaries and its affiliates. The Executive also agrees that
she shall not take personal advantage of any business opportunities which arise
during her employment and which may benefit the Company or its affiliates. All
material facts regarding such opportunities must be promptly reported to the CEO
and the Board for consideration by the Company or its affiliates.
Notwithstanding the foregoing, the Executive may donate her time and efforts to
charitable causes, educational and other similar activities, so long as such
endeavors do not affect her ability to perform her duties under this Agreement.
If requested by the Company, and provided Executive deems she has reasonable
availability, the Executive shall serve on the board of directors of any
affiliate of the Company or any committee thereof without additional
compensation. Company shall have the right, but not the obligation, to use
Executive’s name, photograph, likeness and approved biographical data for the
purpose of advertising, marketing, promoting, publicizing and exploiting any
matter related to the duties performed hereunder.

 



 

 

 

3.         Term. The term of this Agreement shall commence on August 1, 2012,
and shall continue until terminated by either Party (the “Term”) (the “Term”).
Executive understands and agrees that her employment with the Company is at
will, which means that either the Executive or the Company may terminate this
Agreement at any time, with or without cause, and with or without prior notice.
Any modification of the “at will” nature of the employment must be in writing
and executed by the Executive and by the Company, after approval by the Board.

 

4.          Compensation and Benefits.

 

4.1        Salary. Executive shall be paid an annual salary of $60,000.00 per
year, payable on a bi-weekly basis, less all customary withholdings and
deductions.

 

4.2        Restricted Stock Grant. Executive shall receive 100,000 shares of the
Company’s restricted common stock, subject to the following vesting schedule:
25% of the shares shall vest on July 31, 2013, 25% of the shares shall vest on
July 31, 2014, 25% of the shares shall vest on July 31, 2015 and the last 25% of
the shares shall vest on July 31, 2016. In the event the Executive’s employment
with the company is terminated for any reason prior to a vesting date, then all
remaining shares of unvested restricted common stock shall be forfeited.

 

4.3        Bonus Compensation. The Executive shall also be entitled to receive
and annual bonus determined solely at the discretions of the Board.

 

4.4        Vacation and Sick Leave. During the Term, the Executive shall be
entitled to an aggregate of four (4) weeks of paid vacation, and five (5) days
of paid sick leave, prorated for any portion of a year to the date of
termination. The timing and duration of any vacation shall be subject to the
prior written approval of the Company, in its discretion.

 

4.5         Executive Benefit Plans. At all times during the term of this
Agreement the Executive shall be provided the opportunity to participate in all
health, pension and welfare plans, life insurance, programs and benefits (the
“Plans”) as approved by the Company’s Compensation Committee or the Board.

 

5.           Reimbursement of Business Expenses. During the term of this
Agreement, upon submission of proper invoices, receipts or other supporting
documentation satisfactory to BKF Capital and in specific accordance with such
guidelines as may be established from time to time, Executive shall be
reimbursed by BKF Capital for all reasonable business expenses actually and
necessarily incurred by Executive on behalf of BKF Capital in connection with
Executive’s performance of services under this Agreement.

 

6.           Representations as to Employability.

 

6.1        Absence of prior restrictions. Executive represents and warrants that
Executive is not party to, or bound by, any agreement or commitment, or subject
to any restriction, including, but not limited to agreements related to previous
employment containing confidentiality, non-solicitation, non-poaching or
non-compete covenants, which would adversely affect the business of BKF Capital
or Executive’s performance of duties under this Agreement.

 

 

 

 

6.2         Absence of third party proprietary information. Executive represents
and warrants that Executive is not in possession of and will not bring onto the
Company’s premises or access or utilize any proprietary information of any prior
employer or other third-party that Executive is not permitted to have. Executive
represents, further, that Executive will be able to fulfill Executive’s duties
hereunder without such proprietary information by utilizing only information
that is generally available in the public domain or the rightful property of
Executive or the Company.

 

7.           Confidentiality and Proprietary Information.

 

7.1         Non-Disclosure. During the course of Executive’s employment with BKF
Capital, Executive will learn of Confidential Information (as defined below) and
Executive may develop Confidential Information on behalf of BKF Capital.
Executive agrees that Executive will not use or disclose to any Person (except
as required by applicable law or for the proper performance of Executive’s
duties and responsibilities for BKF Capital) any Confidential Information
obtained or created by Executive incident to Executive’s employment or any other
association with BKF Capital. Executive understand that this restriction shall
continue to apply after Executive’s employment terminates, regardless of the
reason for such termination.

 

7.2        Protection of Information. All information, data, documents, records
and files, in any kind of media, relating to the business (whether past, present
or future) of BKF Capital (“Confidential Information”), whether or not prepared
by Executive, shall be the sole and exclusive property of BKF Capital. Executive
agree to safeguard all Confidential Information and to surrender to BKF Capital,
at the time Executive’s employment terminates or at such earlier time as
requested, all tangible forms of Confidential Information of BKF Capital then in
Executive’s possession or control, and to destroy or retrieve any copies, such
that no Confidential Information which was at any time in Executive’s possession
or control will exist in tangible form other than what Executive have turned
over to BKF Capital or destroyed.

 

7.3         Proprietary Information and Inventions Agreement. The Executive
represents and acknowledges that she has executed the Company’s Proprietary
Information and Inventions Agreement which provides for, among other things,
non-disclosure of confidential and proprietary information. A copy of the
Company’s form Proprietary Information and Inventions Agreement is attached
hereto as Appendix A, and is expressly made a part of this Agreement. The
Executive, further, represents and acknowledges that she is bound by the terms
of the Executive Proprietary Information and Inventions Agreement and that any
breach of the Executive Proprietary Information and Inventions Agreement shall
constitute a material breach of this Agreement.

 

8.           Non-competition and Non-solicitation. The Executive represents and
acknowledges that she has executed the Company’s Covenant Not to Compete and
Non-Solicitation Agreement which provides for, among other things,
non-competition and non-solicitation of customers and employees of the Company.
A copy of the Company’s form Covenant Not to Compete and Non-Solicitation
Agreement is attached hereto as Appendix B, and is expressly made a part of this
Agreement. The Executive, further, represents and acknowledges that she is bound
by the terms of the Company’s Covenant Not to Compete and Non-Solicitation
Agreement and that any breach of the Company’s Covenant Not to Compete and
Non-Solicitation Agreement shall constitute a material breach of this Agreement.

 



 

 

 

9.           Termination. This Agreement may be terminated prior to the
expiration of the Term set forth in Section 3 upon the occurrence of any of the
events set forth in, and subject to the terms of, this Section 9.

 

9.1         Voluntarily. The Company and/or the Executive may terminate this
Agreement at any time by written notice to the other Party. Either Party may
waive such notice from the other Party.

 

9.2         Death. This Agreement will terminate immediately and automatically
upon Executive’s death.

 

9.3         Disability. This Agreement may be terminated at BKF Capital’s
option, immediately upon notice to the Executive, if Executive shall suffer a
permanent disability. For the purposes of this Agreement, the term “permanent
disability” shall mean Executive’s inability to perform Executive’s duties under
this Agreement for a period of ninety (90) consecutive days due to illness,
accident or any other physical or mental incapacity, as determined by the Board.
In the event that a dispute arises with respect to Executive’s disability, the
Board shall select a duly licensed medical doctor to make such a determination,
and the decision of such doctor will be binding on the parties.

 

9.4         Termination by BKF Capital for Cause. Notwithstanding anything
contained herein to the contrary, Company may terminate the employment of the
Executive and all of the Company’s obligations under this Agreement at any time
for Cause (as hereinafter defined) by giving the Executive written notice of
such termination, with reasonable specificity of the details thereof. “Cause”
shall include, without limitation, the following: (i) conviction (including
conviction on a Nolo Contendere plea) of a felony, or a misdemeanor where
imprisonment is imposed and served; (ii) commission of any act of theft, fraud,
dishonesty, unethical business conduct, or intentional falsification of any
employment or Company’s records; (iii) improper disclosure of the Company’s
confidential or proprietary information; (iv) any action by the Executive which
has a detrimental effect on the Company’s reputation or business; (v) failure or
neglect or inability by the Executive to devote her full time and best efforts
to the Company’s business and affairs; (vi) failure or neglect by the Executive
to perform the duties of the Executive’s position which failure or neglect has
an adverse effect of the Company or its prospects, other than for reasons of
Disability; (vii) failure of the Executive to obey reasonable orders given by
the Board or the CEO, provided such orders are consistent with the scope of
Executive’s position; (viii) any material breach of this Agreement or Company
rules, of which Executive has or should have prior notice; (ix) chronic and
unexcused absenteeism; (x) misconduct by the Executive in connection with the
performance of any of her material duties, including, without limitation,
misappropriation of funds or property of the Company, securing or attempting to
secure personally any profit in connection with any transaction entered into on
behalf of the Company, misrepresentation to the Company, or any violation of law
or regulations on Company premises or to which the Company is subject; (xi)
disloyalty by the Executive; (xii) failure to fully cooperate in any
investigation by the Company; (xiii) a course of conduct amounting to gross
incompetence; (xiv) any other act of misconduct by the Executive; (xv) the
Executive’s abuse of alcohol or other drugs or controlled substances which abuse
interferes with the Executive’s performance of her duties or obligations to the
Company; or (xvi) the Executive’s resignation hereunder.

 



 

 

 

A termination pursuant to this Section 9.4 shall take effect ten (10) days after
the giving of written notice to the Executive, specifying the nature of such
breach, unless the Executive shall, during such ten (10) day period, remedy to
the reasonable satisfaction of the Board the misconduct, disregard, failure,
abuse or breach specified in such notice; provided, however, that such
termination shall take effect immediately upon the giving of such notice if the
Board shall, in its reasonable discretion, have determined that such misconduct,
disregard, failure, abuse or breach is not remediable (which determination shall
be stated in such notice).

 

9.5         Compensation in Event of Termination.

 

a.Voluntary Termination. Upon Executive’s voluntary termination of this
Agreement pursuant to Section 9.1, Executive shall be entitled to receive the
compensation, as set forth in paragraph 4 above, up to the date of termination,
and after such date shall not be entitled to any Compensation under this
Agreement, and Executive will no longer continue any vesting but will retain any
equity that has vested as of the date of termination

 

b.Termination for Death or Disability. If Executive’s employment is terminated
due to the Executive’s Death or Disability pursuant to Sections 9.2 or 9.3, then
Executive or her beneficiaries will be entitled to receive: (i) Executive’s
Compensation, as set forth in Section 4, above, to the end of the monthly pay
period immediately following Executive’s date of termination, (ii) accrued Bonus
Payments payable to the Executive under the Management Bonus Plan and (iii) all
equity and/or options issued to Executive by BKF Capital but not yet vested
shall immediately fully vest.

 

c.Termination for Cause. Upon the termination of this Agreement pursuant to
Section 9.4, the Executive shall receive no severance package and shall not be
entitled to any Compensation, benefits or other rights granted herein to the
Executive.

 

d.Termination of Executive by BKF Capital Without Cause. If Executive’s
employment is terminated by BKF Capital without cause, then Executive shall be
entitled to receive the compensation, as set forth in paragraph 4 above, up to
the date of termination, and after such date shall not be entitled to any
Compensation under this Agreement, and Executive will no longer continue any
vesting but will retain any equity that has vested as of the date of
termination.

 

9.6         Release. In no event shall the Executive be entitled to receive any
payments, amounts, rights, or benefits under this Section 9 unless Executive
executes a release concerning any claims Executive may have against BKF Capital
in a form reasonably acceptable to BKF Capital.

 



 

 

 

10.        Miscellaneous.

 

10.1      Survival. The provisions of Sections 7 and 8 shall survive the
termination of this Agreement.

 

10.2      Entire Agreement. This Agreement sets forth the entire understanding
of the Parties relating to the Executive’s employment with BKF Capital and
merges and supersedes any prior or contemporaneous agreements between the
Parties pertaining to the subject matter hereof.

 

10.3      Modification. This Agreement may not be modified unless in writing and
signed by the Party against whom the same is sought to be enforced.

 

10.4      Waiver. Failure of a Party to enforce one or more of the provisions of
this Agreement or to require at any time performance of any of the obligations
hereof shall not be construed to be a waiver of such provisions by such Party
nor to in any way affect the validity of this Agreement or such Party's right
thereafter to enforce any provision of this Agreement, nor to preclude such
Party from taking any other action at any time which it would legally be
entitled to take.

 

10.5      Assignment. This Agreement and all any rights or obligations hereunder
are not assignable by Executive, but may be assigned by BKF Capital upon the
sale of substantially all of its assets.

 

10.6      Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and transmitted via email, and shall be
deemed to have been given at the time of transmittal, as follows:

 



To BKF Capital: BKF Capital, Inc. 225 N.E. Mizner Boulevard, Suite 400 Boca
Raton, Florida  33432 Attn.:Steven N. Bronson, Chairman and CEO  
           Email: sbronson@catalystfinancial.com         To Executive: Maria
Fregosi 541 N.E. Spanish Trail Boca Raton, Florida  33432   Email:
mfregosi@bkfcapital.com

 

10.7      Severability. If any provision of this Agreement is held to be invalid
or unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect the validity and enforceability of the other
provisions of this Agreement, and the provision held to be invalid or
unenforceable shall be modified so as to be enforced as nearly as possible
according to its original terms and intent but only to the extent necessary to
eliminate such invalidity or unenforceability.

 



 

 

 

10.8      Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.

 

10.9      Counterparts. This Agreement may be executed in any number of
counterparts, including facsimile and email pdf signatures which shall be deemed
as original signatures. All executed counterparts shall constitute one
agreement, notwithstanding that all signatories are not signatories to the
original or the same counterpart.

 

 

IN WITNESS WHEREOF, each Party hereto has duly executed this Agreement as of the
date set forth above.

 

BKF Capital Group, Inc. Maria Fregosi                 /s/               /s/
By:__________________________ _____________________       Steven N. Brosnon,
Chairman & CEO               Signature



 



 

 

 

